Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 13-16 have been rejoined since they depend either directly or indirectly on the allowed claim 1.
Further, claim 17 has been cancelled since is directed to Species II, non-elected without traverse.
End of examiner’s amendment.
Allowable Subject Matter
Claims 1, 4-16 and 18-20 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a quantum dot color filter substrate, comprising a combination of various elements as claimed, more specifically, the combination of “wherein the plurality of pixel units each comprises a blue sub-pixel, a red sub-pixel and a green sub-pixel, the red sub-pixel comprising a red quantum dot color filter, and the green sub- pixel comprising a green quantum dot color filter; an area ratio of the blue sub-pixel, the red sub-pixel, and the green sub-pixel is 1:X:Y, where 2.5<X<5 and 4<Y<6, and a contour of the blue sub-pixel comprises at least one arc protruding in a direction facing away from a center of the blue sub-pixel” as set forth in claims 1, 19 and 20.
Claims 4-6 and 18 are allowed since they depend either directly or indirectly on the allowed claim 1.

Cited but not applied prior art:
CN 107229155A discloses (at least in Figs. 1-2 and 5) a quantum dot color filter substrate 100 (Fig. 1; translation (page 3 of 6, lines 26-27)), for use with a blue backlight (translation (page 3 of 6, lines 29-31), the quantum dot color filter substrate comprising: a plurality of pixel units 231 arranged in an array (Fig. 2); wherein the plurality of pixel units each comprises a blue sub-pixel 2313, a red sub-pixel 2311 and a green sub-pixel 2312, the red sub-pixel comprising a red quantum dot color filter, and the green sub-pixel comprising a green quantum dot color filter (translation (page 3 of 6, lines 26-28)); an area ratio of the blue sub-pixel, the red sub-pixel, and the green sub-pixel is 1:X:Y, where 2.5≤X≤5 and 4≤Y≤6 (Examiner notes: CN 107229155A discloses the area ratio of blue sub-pixel to red sub-pixel is 1:3, and the area ratio of red sub-pixel to green sub-pixel is 1:1 (translation (page 3 of 6, lines 34-35)). CN 107229155A further disclose, in another embodiments, the blue sub-pixel area is the minimum area in the three sub-pixel, the area of blue sub-pixel is about 0.1-0.99 of the area of red sub-pixel, and the area of green sub-pixel is about 0.5 to 1.5 of the area of red sub-pixel (translation (page 3 of 6, lines 36-38)). Therefore, changing the areas of three sub-pixel to a desired ratio while adjusting the area of blue sub-pixel to the minimum area in the three sub-pixel would have been 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- February 3, 2022